Citation Nr: 0946719	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for bilateral sensorineural hearing loss disability should be 
reconsidered, and if so, whether the claim should be granted.

2.  Whether the claim of entitlement to service connection 
for bilateral conductive hearing loss disability should be 
reconsidered, and if so, whether the claim should be granted

3.  Whether the claim of entitlement to service connection 
for tinnitus should be reconsidered, and if so, whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1952 to 
August 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  Although the RO subsequently 
addressed the claims on a de novo basis, the Board must 
determine on its own whether the claims should be 
reconsidered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in September 2009.  A transcript of the hearing is associated 
with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  In an unappealed November 2001 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.



2.  Relevant official service department records that existed 
at the time of the prior denials were associated with the 
claims folder after the November 2001 rating decision.

3.  The Veteran's bilateral sensorineural hearing loss 
disability and tinnitus originated during his military 
service.

4.  The Veteran's bilateral conductive hearing loss 
disability is not etiologically related to his active 
service.


CONCLUSIONS OF LAW

1.  The requirements for reconsidering claims of entitlement 
to service connection for bilateral sensorineural and 
conductive hearing loss disabilities and tinnitus have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) 
(2009).

2.  Bilateral sensorineural hearing loss disability and 
tinnitus were incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

3.  Bilateral conductive hearing loss disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all 
required notice by letter mailed in December 2007, before the 
initial adjudication of the claims.  Moreover, as explained 
below, the Board has determined that reconsideration of each 
of the Veteran's claims is in order.  In addition, the 
evidence of record is sufficient to establish the Veteran's 
entitlement to service connection for bilateral sensorineural 
hearing loss disability and tinnitus.  Therefore, no further 
development is required before the Board decides these 
matters. 

With respect to the claim for service connection for 
conductive hearing loss disability, the Board finds the 
Veteran has been afforded adequate assistance.  The Veteran's 
service treatment records (STRs) and service personnel 
records (SPRs) are on file.  VA Medical Center audiology 
records have been obtained.  Private medical records have 
been obtained.  The Veteran was afforded a VA audio 
evaluation in January 2009.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Reconsideration

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to: (i) 
Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; (ii) 
Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and(iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records 
that VA could not have obtained when it decided the claim 
because the records did not exist when VA decided the claim, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  
38 C.F.R. § 3.156(c)(2).

Analysis

The Veteran originally filed claims for entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus in April 2001.  The claims were denied in a November 
2001 rating decision based on the RO's determination that the 
Veteran's bilateral hearing loss disability and tinnitus were 
not etiologically related to his active service.  

The evidence that has been received since the RO's November 
2001 rating decision includes SPRs, which show that the 
Veteran was a light weapons infantryman and a medical aid 
specialist and that he served in combat in Korea from May 
1953 to July 1953.  These official service department records 
are relevant and they existed when the claims were previously 
denied.  Therefore, reconsideration of the claims is in 
order.

Service Connection

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that the Veteran has asserted 
that he had hearing loss prior to his entrance into active 
service.  He reported that he had mastoiditis as a child.  
However, a review of the Veteran's STRs shows that at his 
enlistment examination in July 1952 the Veteran was noted to 
have normal hearing upon examination.  Additionally, the 
Veteran was noted to have normal hearing on his August 1954 
separation examination report.  The Board notes that the STRs 
of record do not contain any documentation of treatment for 
any ear problems while the Veteran was on active duty.  
Therefore, the Board finds that the presumption of soundness 
applies as there is no objective evidence indicating the 
Veteran had an ear disability, to include bilateral hearing 
loss disability or tinnitus, upon entrance into active 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(b) (2009).

In his many statements to VA and at his September 2009 
hearing, the Veteran has asserted that his hearing got worse 
after he was exposed to artillery fire while serving in 
Korea.  He has also related to his private physicians and the 
VA examiner that he has at least a 40 year history of hearing 
loss and tinnitus.  

The Veteran is competent to state when he first noticed 
difficulty hearing and sounds in his ears and to state that 
the symptoms have continued since service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran to be 
credible.

Of record are private medical treatment records from 
September 1998.  At that time the Veteran was diagnosed with 
moderate to severe mixed hearing loss in the right hear and 
moderate sensorineural hearing loss in his left ear with a 
possible conductive component in low frequencies.  His doctor 
indicated that he had related a history of hazardous noise 
exposure while serving in the Army.  

In November 1999 the Veteran underwent a computerized 
tomography (CT) scan.  At that time the Veteran was found to 
have only slight amplification of the right-sided mastoid air 
cells, which was noted to possibly represent changes of mild 
mastoiditis.  

In May 2008 VA received a letter from the Veteran's treating 
physician.  In the letter, Dr. F.F. stated that the Veteran 
had a 40 year history of hearing loss in both ears, 
associated with tinnitus.  After evaluation the Veteran was 
noted to have moderate to severe hearing loss in the left ear 
and severe to profound hearing loss in the right ear.  Dr. 
F.F. stated that the hearing loss was determined to be mixed 
in nature, meaning partially sensory (nerve damage) and 
partially conductive (due to otosclerosis of the small bones 
in the ear).  Dr. F.F. attributed the Veteran's sensory 
hearing loss to extensive noise exposure in service. 

In January 2009 the Veteran was afforded a VA audiological 
evaluation.  The examiner diagnosed the Veteran with mixed 
hearing loss and subjective tinnitus.  It was the VA 
examiner's opinion that given the timeframe of complaints and 
lack of evidence linking the conditions to military service; 
it was less likely as not that the Veteran's hearing loss and 
tinnitus were related to his military service.  The examiner 
based his opinion on the fact that the Veteran's STRs were 
silent for reports/complaints of hearing loss and/or tinnitus 
and both the Veteran's enlistment and separation examination 
reports show passing scores bilaterally to the Whispered 
Voice Test.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, Willis 
v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

The Board finds that the opinions provided by Dr. F.F. are 
more probative than that provided by the VA physician.  In 
this regard, the Board notes that Dr. F.F. was familiar with 
the hazardous noise exposure the Veteran was subjected to 
while on active duty when he provided his opinion.  
Additionally, Dr. F.F. has a long history of treating the 
Veteran and is also familiar with any potential post-service 
noise exposure the Veteran may have encountered.  Dr. F.F.'s 
opinion is also probative as his thorough evaluation of the 
Veteran has allowed him to give specific and distinct causes 
for the Veteran's sensorineural and the Veteran's conductive 
hearing loss.  

The VA physician relied heavily on the absence of medical 
records establishing continuity in forming his opinion that 
the hearing loss and tinnitus were not in any way related to 
the Veteran's active service.  As discussed above, the 
Veteran is competent to report when his symptoms started, 
when they got worse, and generally how long they have lasted.  
Moreover, the Board has found the Veteran's statements to be 
a credible.  Therefore, the rationale for the VA physician's 
medical opinion is not sound.  Additionally, the absence of 
medical records cannot be used as the sole support of a 
medical opinion as the Court has determined that it is 
symptoms, not treatment, which are the essence of any 
evidence of continuity of symptomatology.  Savage v. Grober, 
10 Vet. App. 488, 496 (1997); citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

In sum, as the Veteran's private physician has linked his 
bilateral sensorineural hearing loss disability and 
associated tinnitus with his active service, the Board finds 
that the preponderance of the evidence is in favor of the 
claims of entitlement to service connection for those 
conditions.  However, the Veteran's private physician 
specifically declined to link the Veteran's bilateral 
conductive hearing loss disability to his active service.  
Therefore, the preponderance of the evidence is against that 
claim, and entitlement to service connection for bilateral 
conductive hearing loss disability is not warranted. 


						(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that reconsideration of the claim 
of entitlement to service connection for bilateral 
sensorineural hearing loss disability is warranted and that 
service connection for bilateral sensorineural hearing loss 
disability is warranted, the benefit sought on appeal is 
granted.

The Board having determined that reconsideration of the claim 
of entitlement to service connection for tinnitus is 
warranted and that service connection for tinnitus is 
warranted, the benefit sought on appeal is granted.

The Board having determined that reconsideration of the claim 
of entitlement to service connection for bilateral conductive 
hearing loss disability is warranted, the benefit sought on 
appeal is granted to this extent.

Entitlement to service connection for bilateral conductive 
hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


